Order entered August 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00007-CR
                                     No. 05-14-00008-CR

                            SENRICK WILKERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                           ORDER
       The Court DENIES appellant’s August 11, 2014 pro se motion for appointment of new

counsel. See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992); Sampson v. State,

854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.). We further DENY appellant’s August 11,

2014 pro se motion to “transfer venue” of the appeal.

       We remind appellant that his pro se response to the Anders brief filed by counsel is due

by October 1, 2014. If the response is not received by that date, the appeal will be submitted on

the Anders brief alone.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Michael Mowla and Michael Casillas.
      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Senrick

Wilkerson, TDCJ No. 1885146, Ramsey I Unit, 1100 F.M. 655, Rosharon, Texas 77583.


                                               /s/    CAROLYN WRIGHT
                                                      CHIEF JUSTICE